THEATTORNEY                 GENERAL
                      OFTEXAS



                      November 4, 1964

Hon. Coke ,R. Stevenson, Jr.    Opinion No. C-345
Administrator, Texas Liquor
   Control Board                Re: Whether a Mexican Consul
Austin, Texas                   stationed in a city in the
                                State of Texas must comply
                                with the provisions of the
                                Texas Liquor Control Act when
                                Importing liquor into the State
                                of Texas for use by Consular of-
Dear Mr. Stevenson:             ficials.
          In your request for an opinion, you ask whether a
Mexican Consul stationed in a city in the State of,Texas must
comply with the provisions of the Texas Liquor Control Act
when importing liquor Into the State of Texas for use by Con-
sular officials.
          Although there are several provisions within Artl-
cle 666, Vernon's Penal Code, pertaining to the Importation
of alcoholic beverages, it is our opinion that only Section
8 and Subsection 4 of Section 23(a) are germane to a Mexican
Consul's Importation of alcoholic beverages for his own use.
Section 8 provides:
               "It shall be unlawful for military per-
          sonnel stationed in Texas or any resident of
          the State of Texas to import into this state
          more than one (1) quart of liquor unless he
          Is the holder of a permit as provided in Sec-
          tion 4 (a) hereof. It shall further be unlaw-
          ful for any non-resident of the State of Texas
          to import Into this state more than one (1)
          gallon of liquor. In addition to the penal-
          ties set out in Section 41 of this Act, any
          person violatingany provision of this section
          shall forfeit the liquor so illegally imported
          to the Texas Liquor Control Board. It is fur-
          ther provided that any person importing any
          liquor into this state under the provisions of
          this section shall pay the state tax thereon as
          levied in Section 21, Article I, Texas Liquor
          Control Act, and affix thereto the required
          State Tax Stamps."

                                 -1635-
                                                                .




Hon. Coke R. Stevenson, Jr., Page 2   (C-345)

Subsection 4 of Section 23(a) provides:

               "It is provided that any military per-
          sonnel stationed In Texas OP any resident of
          the State of Texas may bring into this state
          not more than one (1) quart of liquor for his
          own personal use; and It is further provided
          that any non;resldent of the State of Texas
          may bring into this state for his own personal
          use not more than one (1) gallon of liquor.
          In addition to the penalties set out in Sec-
          tion 41 of this Act, any person violating any
          provision of this section shall forfeit the
          liquor so illegally imported to the Board.
          It is further provided that any person import-
          ing any liquor into this state under the pro-
          visions of this section shall pay the state
          tax thereon as levied in Section 41, Article
          I, Texas Liquor Control Act, and affix thereto
          the required State Tax Stamps. . . .'
          While the above provisions would appear to cover all
those who might import for personal consumption, they are limit-
ed in the instant case by existing international treaties.
          Article I, Section 2 of the Consular Convention be-
tween the Unit+-States .of
                        - America and Mexico, Treaty Series
985, 57 Stat. ouv, provlaes:
              "2. Consular officers of each High Con-
         tracting Party shall, after entering upon their
         duties, enjoy reciprocally in the territories
         of the other High Contracting Party all the
         rights, privileges, exemptions and immunities
         which are enjoyed by consular officers of the
         same grade of the most favored nation, there
         being understood bv consular officers Consuls
         General as well as"Consuls and Vice Consuls who
         are not honorary. As official agents, such of-
         ficers shall be entitled to the high considera-
         tion of all officials national or local, with
         whom they have official intercourse in the State
         which receives them." (Emphasis supplied)
          The "most favored nation" clause in a treaty between
the United States and a particular foreign country may operate
to confer on, or extend to, the nationals or officials repre-
sentatives of such country rights, privileges or immunities In
the United States which are not expressly conferred by such

                             -16X-
.   -




        Ron. ~Coke R. Stevenson, Jr., Page 3 (C-345)

        treaty but which are conferred by treaty on the nationals or
        representatives of another foreign country; 87 C.J.S. 936,
        Treaties, Section 12.
                  In the Consular Convention between the United States
        of America and Ireland, T.I.A.S. 2984, 5 U.S.Treatles 949, Ar-
        ticle 14 provides:
                       "(1) All furniture, equipment, supplies,
                  building materials and other articles, includ-
                  ing vehicles, marine vessels and aircraft, in-
                  t,endedfor official use in the territory in
                  connection with any of the purposes specified
                  In paragraph (1) of Article 7 shall be permit-
                  ted entry into the territory free of all taxes
                  or duties imposed upon, or by reason of, lm-
                  portation.
                        "(2) Baggage and effects and other artl-
                  cles, including vehicles, marine vessels and
                  aircraft, Imported into the territory by a,con-
                  sular officer or employee, provided that he
                  fulfils sic) the conditions specified in para-
                  graph (4I of Article 13, excllmlvely for his
                  personal use ,andthe use of members of his
                  family forming part of his household, shall be
                  exempt from all taxes or duties, national,
                  state, provincial, municipal, or other, imposed
                  upon, or by reason of, Importation, whether ac-
                  companying him to his consular post, either up-
                  on first arrival or upon subsequent arrivals,
                  or subsequently consigned to him at his post
                  and imported at any time while he Is assigned
                  to or employed at such post.
                       "(3) It is, however, understood that
                             (a) the receiving state may, as a
                  condition to the granting of the exemption pro-
                  vided in this Article, require that a notlfica-
                  tlon of any importation be given in such manner
                  as it may prescribe;
                             (b) the exemption provided In this
                  Article, being in respect of articles Imported
                  for official or personal use only, does not ex-
                  tend, inter alia; to articles imported as an
                  accommsoz        others or for sale or for other
                  commercial purposes. However, articles imported



                                    -1637-
Hon. Coke R. Stevenson, Jr., Page 4 (C-345)

         as samples of commercial products solely for
         display within a consulate, shall not be re-
         garded as excluded from the exemption provided
         in this Article;
                    (c) the receiving  state may deter-
         mine that the exemption provided by this Arti-
         cle does n,otapply In respect of articles grown,
         produced or manufactured in the territory which
         have been exported therefrom without payment of,
         or upon repayment of, taxes or duties, which
         would have been chargeable but for such exporta-
         t Ion;
                    (d) nothing herein shall be con-
         strued to permit the entry Into the territory of
         any article the importation of which is specifi-
         cally prohibited by law.
              "(4) Articles the importation of which
         into the territory is subject to quantitative
         restriction may be imported by a consular of-
         ficer or employee over and above any quota or
         other quantitative limit applicable at the same
         times and on the same conditions as would have
         entitled them, had they been liable for any taxes
         or duties Imposed upon, or by reason of, importa-
         tion, to exemption therefrom under the foregoing
         provisions of this Article."
          By means of the most favored nation clause'ln the
United States--Mexico Treaty, the above privileges and immu-
nities, with regard to taxes and quantitative limits in the
Irish Treaty, are also granted to Mexico. We hold, therefore,
that a Mexican Consul stationed in Texas is not controlled by
the importation restrictions In the Liquor Control Act with
regard to Importing liquor for use by the Consular officers.
          In light of Article 14, Section 3(a) of the Irish
Treaty above, however, It does not appear unreasonable to re-
quire the Mexican Consulate to give notification of imports
to the Texas Liquor Control Board.


                          SUMMARY

               A Mexican Consul stationed in a city in
          the State of Texas need not comply with the



                             -1638-
-




    Hon. Coke R. Stevenson, Jr., Page 5 (C-345)

              provisions of the Texas Liquor Control Act
              when Importing liquor Into the State of Texas
              for use by Consular officials.
                                Respectfully submitted,
                                WAGGONER CARR
                                Attorney General of Texas




                                                  torney General

    BSC/lh
    APPROVED:
    OPINION COMMITTEE
    W. V. Geppert, Chairman
    Pat Bailey
    Wayne Rodgers
    Charles Swanner
    Robert Norris
    APPROVED FOR THE ATTORNFiYGENERAL
    BY: Roger Tyler




                                 -1639-